Citation Nr: 0921909	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for pes cavus, right foot.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to April 
1951, with active duty for training and inactive duty 
training from August 1947 to August 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for bilateral pes cavus.

In September 2008, the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims file.

In an October 2008 opinion, the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claim of entitlement to service connection for bilateral pes 
cavus.  The claim was remanded for further development.  On 
remand, the claim of entitlement to service connection for 
pes cavus, left foot, was granted and a 10 percent disability 
rating was assigned.  The claim of entitlement to service 
connection for pes cavus, right foot, was denied and has 
subsequently returned to the Board for further adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  There is clear and unmistakable evidence that the 
Veteran's right foot pes cavus is a congenital disorder that 
preexisted his military service.

2.  There is clear and unmistakable evidence that the 
Veteran's right foot pes cavus was not aggravated by his 
military service.


CONCLUSION OF LAW

Pes cavus, right foot, was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a January 2007 evidentiary development letter in which 
the RO advised the appellant of the evidence needed to 
substantiate his service connection claim.  The appellant was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.
 
The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, arranged 
for him to undergo a VA examination in December 2008, and 
obtained a supplement to this examination report in March 
2009.  The evidence of record provides sufficient information 
to adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary 
or intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2008).  Active duty for training is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2008).  Inactive duty training includes duty, other than 
full-time, for Reserves.  38 C.F.R. § 3.6(d)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2008); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  Service connection for a 
congenital disability, however, may be awarded if it is shown 
that such congenital defect was aggravated through 
superimposed injury during active service.  See VAOPGCPREC 
82-90 (July 18, 1990).  Congenital or developmental 'defects' 
automatically rebut the presumption of soundness and are 
therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.

Having reviewed the record, the Board finds that the 
presumption of soundness attaches, as the Veteran's right 
foot condition was not noted on entrance into service.  The 
Board also finds that the presumption of soundness is 
rebutted, however, by clear and unmistakable evidence showing 
that the right foot condition diagnosed in service is a 
congenital disorder that preexisted service.  

In the case at hand, the August 1947 examination report from 
the Veteran's entry into service reflects that his 
extremities were normal.  The August 1950 extended active 
duty examination report shows that the Veteran had a small 
left foot and lower leg, and he was found to have pes cavus 
of the left foot and calluses.  

An October 1950 service treatment record shows that the 
Veteran sought medical treatment for generalized left foot 
pain after marching in Korea for four or five days.  The 
Veteran's right foot was noted to have mild varus deformity.  
Healed scars were noted over both Achilles tendons.  He was 
diagnosed with talipes cavus of the left foot, and no 
diagnosis was made on the right foot.  Later that month, the 
diagnosis was changed to talipes equinovarus, congenital, 
left.

Another service treatment record notes that the Veteran had 
experienced difficulty with his feet all of his life.  He had 
had several operations on his feet and worn casts for many 
months as a child.  As a civilian, he had been wearing a 
lateral wedge on his left heel and sole.  Following marching 
in Korea for four or five days, the Veteran developed 
generalized pain in his left foot.  On examination, the 
Veteran stood with fairly good weightbearing position of his 
right foot, but left the left foot was in varus.  
Dorsiflexion on the right was listed as 90 degrees plus, and 
plantar flexion was noted as 90 degrees plus 25 degrees.  X-
rays showed equinovarus type of positional deformity.  It was 
noted that his examination was the same as it was on 
admission and that his complaints were essentially the same.  

In December 1950. the Veterans diagnosis was changed to 
talipes, equinovarus, bilateral, congenital.  

In March 1951, a Physical Evaluation Board recommended that 
the Veteran be discharged from service as unfit to perform 
the duties of his office, rank, grade, or rating by reason of 
talipes, equinovarus, congenital, bilateral.  This 
recommendation was approved, and the Veteran was discharged 
from service. 

The Board notes a private podiatrist's etiology opinion and 
the report of a VA feet examination conducted in December 
2008 along with a March 2009 addendum.  The Veteran submitted 
the private opinion, and the VA examination was conducted to 
clarify the nature and etiology of the Veteran's right foot 
disability.

The August 2007 private podiatrist's letter noted that the 
Veteran requested an opinion regarding his long-standing 
disability related to congenital clubfoot.  The Veteran had 
noted that he had difficulty walking long distances over 
extended periods of time as a result of this deformity.  The 
Veteran notified him that he was born with clubfoot 
bilaterally and underwent 15 foot surgeries in his first 15 
years and underwent additional treatments with casts and 
braces.  He noted that, while in Korea, the pain got so bad 
that he had difficulty walking.  It was the podiatrist's 
belief that the Veteran's military activities may have 
contributed to an increase in pain, which could have been 
severe enough to be disabling at the time.  However, the 
doctor could not definitively say that those military 
activities resulted in greater long-term disability, although 
it could not be ruled out.  The doctor noted that it was not 
surprising that the Veteran had periodic discomfort and some 
degree of disability after having lived with a severe 
congenital deformity for 76 years.

The Veteran underwent a VA feet examination in December 2008.  
The examiner noted that the Veteran had 15 surgeries since 
the age of one to correct congenital bilateral feet 
deformities.  It was noted that the Veteran had no problem 
after surgery until he went into the service.  It was also 
noted that the Veteran had no problem with his right foot 
during service but that he had problems with the left foot.  
In-service activities, such as marching and carrying bags 
packed over the limit affected his left foot functional 
ability.  There was an instance in service in which the 
Veteran could no longer continue marching with his troop in 
Korea and had to rest against orders.  He used to put weight 
on the lateral side of his left foot, and he needed a 
corrective shoe for the left foot condition.  He was not 
provided with this shoe while in service.  

The Veteran reported no symptoms of pain, swelling, heat, 
redness, stiffness, fatigability, weakness, or lack of 
endurance.  He reported no flare-ups of foot joint disease.  
He noted he was limited to standing 15 to 20 minutes and was 
limited to walking 100 feet.  He did not need an assistive 
device or aid.  On examination, there was no evidence of 
painful motion, swelling, tenderness, instability, weakness, 
or abnormal weight bearing.  There was no tenderness on the 
plantar fascia, and there was no dropfoot.  Dorsiflexion was 
from 0 to 10 degrees, and plantar flexion was from 0 to 20 
degrees.  X-rays revealed degenerative changes of the right 
foot.  There was no acute fracture or dislocation.  
Ossifications that may have represented old trauma were noted 
in the region of the Achilles tendons.  Posterior calcaneal 
enthesophyte and atherosclerotic changes were also noted.  

The examiner diagnosed bilateral pes cavus with moderate 
degenerative changes.  According to the March 2009 addendum, 
the examiner opined that the Veteran's right foot condition 
was not aggravated by military service.  It was noted that 
the Veteran had multiple repair surgeries to correct 
deformities of the feet prior to service, and he had no 
problem before he went into service.  It was also noted that, 
during service, the Veteran had no problem with his right 
foot.

In short, both the current etiology opinions and the service 
treatment records identify the Veteran's in-service 
disability as congenital.  Although the Veteran himself may 
not be competent to diagnosis the specific nature of his pre-
service foot disorder, he is competent to relate having 
undergone several surgeries on his right foot prior to 
service.  Furthermore, the Veteran himself does not now 
dispute that he suffered from congenital clubfoot growing up.  
In light of the Veteran's reports as to his pre-service 
history, the service treatment records reflecting findings of 
a preexisting congenital disorder, and both the current 
etiology opinions also reflecting findings of a preexisting 
congenital disorder, the Board finds that there is clear and 
unmistakable evidence of a preexisting congenital disorder.

The Board will next consider whether the Veteran's congenital 
disability was aggravated by service.  As noted, congenital 
defects are not diseases or injuries within the meaning of 
applicable legislation concerning service connection; 
however, service connection for a congenital disability may 
be awarded if it is shown that such congenital defect was 
aggravated through superimposed injury during active service. 

In this case, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran's congenital right foot 
disability was not aggravated by service, to include as a 
consequence of any superimposed injury sustained therein.  In 
this regard, the Board has considered that the Veteran's 
service treatment records contain an October 1950 reference 
to his having complained of bilateral congenital clubfoot 
that was painful.  However, this record also notes that the 
Veteran's complaints were the same as those made on entry 
into service, and the examination was noted to be the same as 
it was on admission.  This record also specifically notes 
that, while the Veteran had a history of pain in his feet, he 
was admitted to the sick list after developing a generalized 
pain in his left foot.  Service treatment records do not 
actually indicate that the Veteran ever sought treatment for 
symptoms specifically related to his right foot. 

The Board does note that the Veteran's diagnosis was changed 
from left foot talipes, equinovarus, to bilateral talipes, 
equinovarus.  It appears that the diagnosis of the right foot 
condition was made based on x-rays showing that both feet had 
equinovarus type of positional deformity.  These findings, 
however, do not necessarily suggest a worsening of severity 
of the Veteran's congenital right foot condition.  Even where 
there is evidence of the Veteran having been asymptomatic on 
entering service, and later developing symptoms of the pre-
existing disorder, this does not constitute aggravation in 
the absence of evidence of an increase in the underlying 
disorder.  Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 
2002).  

Most significantly, in the case at hand, the competent 
medical opinions addressing the issue of aggravation do not 
demonstrate that the Veteran's right foot condition was 
aggravated by service.  While the August 2007 private 
podiatrist opined that the Veteran's military service may 
have contributed to an increase in pain, he could not say 
that the Veteran's military duties resulted in greater long-
term disability.  Any link that this statement asserts 
between the Veteran's military service and the aggravation of 
his right foot condition is too speculative by its very terms 
to constitute competent evidence of aggravation of the 
congenital right foot condition during service.  See Bostain 
v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of 'may' also implies 'may or may not' and is too speculative 
to establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
'could have been' is not probative).

Thus, the only remaining competent medical opinion of record 
that addresses the issue of aggravation expressly concludes 
that the Veteran's right foot condition was not aggravated by 
his military service.  As noted above, the VA examiner 
specifically found that the Veteran's right foot condition 
was not aggravated by military service because he had no 
right foot problems going into service and there were no 
reports of right foot problems during service.  This opinion 
is highly probative in that it was given by a physician who 
reviewed the Veteran's service treatment records, and 
provided an etiology opinion that was consistent with and 
supported by the in-service records.  

The Board has also considered the Veteran's own lay belief 
that his congenital foot condition was aggravated by his 
military service.  Certainly, he is competent to describe 
symptomatology he experienced in his foot during and after 
service.  However, it must be considered that the Veteran is 
recalling events that occurred decades ago, and, as noted, 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt, 1 
Vet. App. at 297.  As to whether the Veteran's underlying 
condition underwent any aggravated, the Board places far more 
probative weight on the findings of the VA examiner, who 
considered the Veteran's lay report as to his history, but 
also undertook an extensive review of the contemporaneous 
clinical findings noted in service.  

As discussed above, the VA examiner specifically concluded 
that it was less likely that the Veteran's congenital right 
foot disability was aggravated by his military service.  As 
noted, the VA examiner's findings appear consistent with and 
supported by the findings noted in the service treatment 
records.  Consequently, the Board finds that there is clear 
and unmistakable evidence that his pre-existing congenital 
right foot disorder was not aggravated during his service, to 
include as a consequence of any superimposed injury.  Thus, 
the benefit sought on appeal is denied.




ORDER

Entitlement to service connection for pes cavus, right foot, 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


